Citation Nr: 0313397	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  01-00 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1960 to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In August 2002, the Board decided that new and material 
evidence to reopen the claim had been submitted.  The Board 
requested examination of the veteran and a medical opinion, 
under authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
The requested development was completed.  In March 2003, the 
Board provided notice of the development as required by Rule 
of Practice 903.  38 C.F.R. § 20.903 (2002).  The veteran 
responded, in April 2003, submitting private medical records.  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions had 
allowed the Board to develop evidence and take action to 
correct a missing or defective VCAA duty to notify letter as 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The Board no longer has authority to decide claims based on 
new evidence that it develops or obtains without obtaining a 
waiver.  The VA General Counsel has determined that the Board 
may proceed if a waiver is obtained.  VAOPGCPREC 1-2003.  The 
Board is bound by the precedent opinions of the VA General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  In this case, 
the veteran's representative, in May 2003, provided such a 
waiver.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran has chronic bronchitis which began during his 
military service.


CONCLUSION OF LAW

Chronic bronchitis was incurred during military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and VCAA letter of 
March 2001 notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

The Evidence  The service medical records reflect an episode 
of pneumonia which required approximately 10 days 
hospitalization in September and October 1960.  The veteran's 
chest was clear clinically and by X-ray when he was released.  
In February 1962, he complained of a chest cold; however the 
examiner found the lungs to be clear to percussion and 
auscultation.  An upper respiratory infection was diagnosed 
and treated.  In March 1962, the lungs had a few dry wheezes 
in both bases, left greater than right, and it was noted that 
he had had asthma as a child.  Later in March 1962, the lungs 
revealed a few dry expiratory wheezes.  The impression was 
chronic bronchitis.  A copy of the July 1963 examination for 
separation from service showed wheezes, bilateral, without a 
diagnosis.  

A reported dated in October 1999, from Steven M. Shapiro, 
M.D., shows the veteran had presented with a chronic cough 
which he dated back to 1963, when he developed pneumonia.  He 
felt he had on going difficulty since that time.  Examination 
disclosed nasal congestion.  The lungs were clear to 
auscultation.  Chest expansion was symmetrical.  The 
impression was probable chronic bronchitis and chronic 
allergic rhinitis.  

In December 1999, the veteran reported that he had continued 
to have a chronic cough, trouble breathing and night sweats 
since service.  He noted that chronic bronchitis had been 
diagnosed.  

In a letter dated in March 2000, Dr. Shapiro analyzed 
pulmonary function test results.  He concluded that the 
veteran had minimal to mild obstructive airways disease.  He 
noted that the veteran had been having recurring problems 
back to his time in service which were likely to continue on 
an intermittent basis.  

In a July 2001 letter, Stephen Silvester, M.D., reported that 
the veteran suffered from chronic bronchitis and might 
require increased inhaler use in the future.  In October 
2001, Dr. Silvester wrote that the veteran was under his care 
and had been found to have recurring pulmonary problems since 
his days in the service.  It was anticipated that his 
pulmonary problems would continue.  

A VA examination was done in December 2002.  The examining 
physician reviewed the claims folder, including the service 
medical records.  The history of a chronic cough and 
shortness of breath, according to the veteran, was noted.  
Also the veteran reported that he did not smoke, in the past 
or currently.  The private physician reports were summarized.  
The chest expanded equally on both sides.  There were no 
accessory muscles of respiration in play and no intercostal 
retraction during inspiration.  The lung fields exhibited no 
rales, rhonchi, wheezes or evidence of consolidation.  The 
veteran brought up some sputum of clear white consistency.  
It was the doctor's impression that the likely diagnosis was 
chronic bronchitis unrelated to the episode of pneumonia in 
service.  It was noted that it was rare for chronic 
bronchitis to develop in nonsmokers.  

In April 2003, the veteran submitted the report of private 
pulmonary function testing in July 2001.  The results were 
interpreted as showing airway restriction.  

Analysis  The VA doctor noted that the veteran was treated 
for pneumonia in service and apparently responded to 
treatment.  He was of the opinion that chronic bronchitis was 
unrelated to the episode of pneumonia in service.  While the 
private physicians have linked the chronic bronchitis to 
service, they have not linked it to the pneumonia.  
Therefore, the preponderance of evidence on this point 
establishes that the veteran's chronic bronchitis is not 
related to the pneumonia in service.  

However, in March 1962, approximately a year and a half after 
the veteran recovered from the pneumonia, his lungs had a few 
dry wheezes in both bases, left greater than right.  Later 
that month, the lungs revealed a few dry expiratory wheezes 
and the impression was chronic bronchitis.  The veteran has 
made a statement to the effect that he has had respiratory 
symptoms since service.  A lay witness cannot make a medical 
diagnosis, but he can report the symptoms he experiences and 
their continuity.  See Gregory v. Brown, 8 Vet. App. 563 
(1996).  Here, the veteran's report of continuing symptoms is 
bolstered by the separation examination report, more than a 
year later, in July 1963, which showed bilateral wheezes in 
the lungs.  Moreover, the private physicians, Drs. Shapiro 
and Silvester found the veteran's report of continuing 
symptoms since service acceptable and linked the current 
chronic bronchitis to service.  The VA physician excluded the 
pneumonia in service as a cause of the current chronic 
bronchitis, but did not address the chronic bronchitis 
diagnosed in service.  Thus, the weight of evidence on this 
point establishes that the chronic bronchitis diagnosed 
during service has continued to the current time.  In the 
opinion of the Board, the chronic bronchitis diagnosed in 
service cannot reasonably be dissociate from that which was 
recently diagnosed.  Consequently, the Board finds that the 
veteran has chronic bronchitis which was incurred in service.  


ORDER

Service connection for chronic bronchitis is granted.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


